United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41436
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILFREDO CANALES-CASTILLO,
also known as Wilfredo Villatoro-Canales,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 7:04-CR-435-ALL
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Wilfredo Canales-Castillo appeals from the sentence imposed

following his guilty plea to illegal reentry.     See 8 U.S.C.

§ 1326(b).     He argues pursuant to Apprendi v. New Jersey,

530 U.S. 466 (2000), that Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998), should be overruled.    He concedes that

his constitutional argument is foreclosed by Almendarez-Torres,

and he raises it to preserve its further review by the Supreme




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41436
                                 - 2 -

Court and to prevent procedural default in the event the law

changes.

       Apprendi did not overrule Almendarez-Torres.   See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).     We therefore must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).

       AFFIRMED.